Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-25 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 17 and 24 are rejected under 35 U.S.C. 103 as being anticipated by Prabharan (US 2019/0208009 A1) in view of Gibson (US 2017/0048731 A1).
As to claims 1 and 17, Prabharan teaches a method for, the method comprising:
determining at least two shared resources capable of performing the computational process (select the right resources or provider to meet workload requirements from the edge devices, paragraphs [16]-[34]; the resource discovery agent can select the resource to request execution of a workload, paragraphs [32]-[34]);
ARS unit executes a validated service discovery agent and the service discovery agent selects the computing resources or service to perform its request in accordance with workload specifications/requirements, paragraphs [0016] - [0024]; If a workload requirement specifies a type of algorithm to use, this field can be used to select acceptable resources. Field resource identifier can specify the resource identifier for the parameters, such that this identifier can be a candidate resource identifier for selection, paragraphs [62]-[72]) wherein the workload characteristic accounts for at least two subsystems of each shared resource (The executed service discovery agent can use the various information about the resources and make the information available by an interface to the service discovery agent. This information includes, but is not limited to, one or more of: a list of service providers, their hardware and software specifications sufficient for making routing/load-balancing decisions (e.g., compute nodes used, software stack used, and so forth), paragraphs [0048]); and
selecting one of the at least two shared resources based on the predicted workload characteristics (select the right resources or provider to meet workload requirements from the edge devices, paragraphs [15]-[36]).
Prabharan does not disclose distributing at least one computational process amongst shared resources. However, Gibson teaches distributing at least one computational process amongst shared 
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of selecting one of the at least two shared resources based on the predicted workload characteristics as taught by Gibson into the modified Rabharan to ensure that the computational task is being performed effectively.

As to claim 24, Prabharan teaches a system with shared resources, the system comprising
a workload distribution device for distributing at least one  process amongst shared resources (Load balancing and AIL switch 358 retrieves requests from authentication and user request logic 352 to distribute request to selected compute resources, paragraphs [0038]-[0040]), comprising:
a determination device, configured to determine at least two shared resources capable of performing the computational process (select the right resources or provider to meet workload requirements from the edge devices, paragraphs [16]- [34]; The resource discovery agent can select the resource to request execution of a workload, paragraphs [32]-[34]);
a prediction device, configured to predict a workload characteristic for each of the shared resources (ARS unit executes a validated service discovery agent and the service discovery agent selects the computing parameters, such that this identifier can be a candidate resource identifier for selection, paragraphs [62]-[72]) wherein the workload characteristic accounts for at least two subsystems of each shared resource (the executed service discovery agent can use the various information about the resources and make the information available by an interface to the service discovery agent. This information includes, but is not limited to, one or more of: a list of service providers, their hardware and software specifications sufficient for making routing/load-balancing decisions (e.g., compute nodes used, software stack used, and so forth), paragraphs [0048]); and
a selection device, configured to select one of the at least two shared resources based on the predicted workload characteristics (select the right resources or provider to meet workload requirements from the edge devices, paragraphs [15]-[36]).
Prabharan does not disclose distributing at least one computational process amongst shared resources. However, Gibson teaches distributing at least one computational process amongst shared resources (in deciding which computing node to distribute portions of the computational task, the computation assignment engine 216 can take into account availability of processing resources at the computing nodes, paragraphs [28]- [30]).


Claims 2, 3, 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Prabharan (US 2019/0208009 A1) in view of Gibson (US 2017/0048731 A1) further in view of Ali (US 2008/0263551 A1).
As to claim 2, Prabharan and Gibson do not teach teaches the selection of the shared resource results in a more uniform load distribution of the shared resource. However, Ali teaches the selection of the shared resource results in a more uniform load distribution of the shared resource (the backup application 104 schedules the new backup job 102 as a function of the calculated current load and the predicted load value such that the resulting load on the selected media resource 106 will yield a minimum peak percentage utilization across the plurality of media resources 106. In an embodiment, the optimal minimum peak percentage utilization of the media resource 106 results in an approximately uniform utilization of the plurality of media resources 106 such that the utilization of the media resource 106 is less than 100, paragraphs [28]-[30]).

It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of selection of the shared resource results in a more  as taught by Ali into Prabharan and Gibson to allow current load of the media resources of the backup application is calculated and new backup job is scheduled to optimize the utilization of the media resource.

As to claim 3, Ali teaches the selection of the shared resource results in a more uniform load distribution amongst the shared resources (on the other hand, if the new backup job 102 is added to media resource (2) FIG. 9B at 12:00 am the resulting load on the resource will be 90% as shown in FIG. 10B. This would result in media resource (2) having a uniform load, however it will be significantly higher 90% for 5 hours than the media resource (1) without the new backup job 102 (shown in FIG. 9A) 90% for 1 hour and 10% for 4 hours. Thus, in scenarios where one media device has a significantly higher load, it is advantageous to schedule the job on the other media resource even if the utilization of the media device is over 100% to achieve an approximately uniform utilization the media resources. For example, if the new backup job 102 is added to media resource (1) as shown in FIG. 10A, the resulting load will 100% for one hour and 50% for four and half hours and media resource (2) will remain at 50% load for five hours as shown in FIG. 9B, paragraphs [48]-[54]).
As to claim 4, Ali teaches wherein the selection of the shared resource results in higher probability of a more uniform load distribution (on the other hand, if the new backup job 102 is added to media resource (2) FIG. 9B at 12:00 am the resulting load on the resource will paragraphs [48]-[54).
As to claim 6, Ali teaches the workload characteristic further depends on at least one other computational process running on the respective shared resource (the new backup job 102 and the previously scheduled backup jobs 110 are scheduled by varying the start time of the jobs as a function of the calculated current load and the predicted load value such that the resulting load on the media resource 106 will yield a minimum peak percentage utilization of the media resource 106. In an embodiment, the backup administrator specifies a range for the start time of the new backup job 102. In another embodiment, the optimal minimum peak percentage utilization of the media resource 106 results in an approximately uniform utilization of the media resource 106 such that the utilization of the media resource 106 is less than 100%, paragraphs [24]-[30]).

As to claim 7, Ali teaches the subsystems are at least two different of a processor, a the new backup job 102 and the previously scheduled backup jobs 110 are scheduled by varying the start time of the jobs as a function of the calculated current load and the predicted load value such that the resulting load on the media resource 106 will yield a minimum peak percentage utilization of the media resource 106. In an embodiment, the backup administrator specifies a range for the start time of the new backup job 102. In another embodiment, the optimal minimum peak percentage utilization of the media resource 106 results in an approximately uniform utilization of the media resource 106 such that the utilization of the media resource 106 is less than 100%).paragraphs [34-[36]).


Claims 5, 8, 9, 10, 11, 12, 13, 14, 15, 16, 18, 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Prabharan (US 2019/0208009 A1) in view of Gibson (US 2017/0048731 A1) further in view of Guha (US 2017/0206107 A1).
As to claims 5 and 18, Praharan and Gibson do not teach wherein the workload characteristic comprises a respective degree of utilization of the at least two subsystems (VMs) as a result of the computational process performed on the shared resource. However, Guha teaches workload characteristic comprises a respective degree of utilization of the at least two subsystems (VMs) as a result of the computational process performed on the shared resource (the monitor flow and workload module 304 isolates I/O first virtual machine; establishing at least one service level objective (SLO) in response to the observed workload; determining an SLA that meets the at least one SLO, wherein the SLA defines the time the SLO is satisfied, Examples of specific performance requirements include bandwidth (data rate such as megabytes per second), throughput (I/O operations per second), which may be the I/O completion rate, and latency for read or write commands. The storage requirements of the virtual machines 108 in VM host 104 can be met by choosing or linking to at least one of the LSVs 102 in the SDS 100 by means of the network 112. The virtual machines 108 can express the requirements of their associated LSVs 102 in such attributes as availability, performance, capacity, etc. These requirements can then be sent to a storage management 110 that coordinates with the SDS 100 to determine which LSV 102 is the optimal choice to .

It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of workload characteristic comprises a respective degree of utilization of the at least two subsystems (VMs) as a result of the computational process performed on the shared resource as taught by Guha to dynamic storage provisioning system can be implemented that continually adapts the provisioned LSVs to enforce application SLAs by meeting specific SLOs in performance, availability, compression.

As to claim 8, Guha teaches predicting a workload characteristic comprises evaluating an expected load of the subsystems over a predetermined duration (The basis for determining whether the requirements for operating a virtual machine 108 can be satisfied by an LSV 102 is determined by the service level objectives (SLOs) requirements of the virtual machine 108. These requirements typically include specifications, limits or thresholds on performance, availability, compression, security, etc. An example of a performance SLO is latency being less than a predetermined time, such as less than
1 ms. An SLO based on availability may include recovery time objective (RTO) or the time required to recover from a data loss event and the time required to return to service, paragraph [0028-0029]).

Guha teaches predicting the workload characteristic comprises determining a frequency of a variation of a load of the subsystems while performing the computational process (The monitor flow and workload module 304 isolates I/O requests from the virtual machine to the SDS 100, monitors its characteristics, and stores the resulting fingerprint. In some embodiments, the workload fingerprint includes the I/O type (read, write, other), the I/O size, the I/O pattern (random or sequential), the frequency distribution of throughput, and the frequency distribution of latency, paragraph [38]).

As to claim 10, Guha teaches determining a behavioral model for a shared resource by measuring a resulting load of the subsystems of a shared resource while performing at least one computational process on the shared resource (characterizing the virtual machine workload, the implicit I/O performance needs of the virtual machine can be modeled. The I/O performance model can then be used to set an SLO. In addition, the level of guarantee of meeting the SLO or the percentage SLO consistency can be used to specify the SLA. For example, an SLA can state 95% or 75% consistency on the SLO which means that the SLO is met over 95% or 75% of the monitoring period. The above-described two- part SLA, i.e., the percentage guarantee and the SLO, enables the simple combination of business criticality and business priority with application I/O requirements. An implication of this SLO .

As to claim 11, Guha teaches determining the behavioral model comprises determining a temporal variation of the resulting load of the subsystems (characterizing the virtual machine workload, the implicit I/O performance needs of the virtual machine can be modeled. The I/O performance model can then be used to set an SLO. In addition, the level of guarantee of meeting the SLO or the percentage SLO consistency can be used to specify the SLA. For example, an SLA can state 95% or 75% consistency on the SLO which means that the SLO is met over 95% or 75% of the monitoring period. The above-described two- part SLA, i.e., the percentage guarantee and the SLO, enables the simple combination of business criticality and business priority with application I/O requirements. An implication of this SLO definition is that the target SLO level is based on meeting intrinsic resource needs of the application workload and not on relative priorities with respect to other applications or fairness across the applications that share the same resources, paragraphs [0038]-[0040]; These methods include a variation of well-known greedy algorithm where the SDS with most performance capacity is chosen for the desired LSV, paragraphs [0085], [0043]).

As to claim 12, Guha teaches wherein telemetry is used for measuring the resulting load of the subsystems (monitoring the workload of the first virtual machine; establishing at least one service level objective (SLO) in response to the observed workload; determining an SLA that meets the at least one SLO, wherein the SLA defines the time the SLO is satisfied, Examples of specific performance requirements include bandwidth (data rate such as megabytes per second), throughput (I/O operations per second), which may be the I/O completion rate, and latency for read or write commands. The storage requirements of the virtual machines 108 in VM host 104 can be met by choosing or linking to at least one of the LSVs
102 in the SDS 100 by means of the network 112. The virtual 
108 can express the requirements of their associated LSVs 102 in such attributes as availability, performance, capacity, etc. These requirements can then be sent to a storage management 110 that coordinates with the SDS 100 to determine which LSV 102 is the optimal choice to meet the requirements, paragraphs [[16]-[24]; [0043]).

As to claim 1 3, Guha teaches providing the behavioral model for predicting the workload characteristic for the respective shared resource (characterizing the virtual machine workload, the implicit I/O performance needs of the virtual machine can be modeled. The I/O performance model can then be used to set an SLO. In addition, the level of guarantee of meeting the SLO or the percentage SLO consistency can be used to specify the SLA. For example, an SLA can state 95% or 75% consistency on the SLO which means that the SLO is met over 95% or 75% of the monitoring period. The above-described two- part SLA, i.e., the percentage guarantee and the SLO, enables the simple combination of business criticality and business priority with application I/O requirements. An implication of this SLO definition is that the target SLO level is based on meeting intrinsic resource needs of the application workload and not on relative priorities with respect to other applications or fairness across the applications that share the same resources, paragraphs [0038]-[0040]).

As to claim 14, Guha teaches determining a fingerprint of a computational process, the fingerprint comprising a requirement of resources for the computational process (the resources needed to satisfy the SLOs are determined in modules 302 through 308 when the workloads from the virtual machine and the storage performance of the flow are characterized, i.e., the workload fingerprint is captured and the required resources are determined. Paragraph [0036]).

As to claim 15, Guha teaches wherein the fingerprint of the computational process is used in combination with the behavioral model for predicting the workload characteristic (By characterizing the virtual machine workload, the implicit I/O performance needs of the virtual machine can be modeled. The I/O performance model can then be used to set an SLO. In addition, the level of guarantee of meeting the SLO or the percentage SLO consistency can be used to specify the SLA. For example, an SLA can state 95% or 75% consistency on the SLO which means that the SLO is met over 95% or 75% of the monitoring period.
The above-described two-part SLA, i.e., the percentage guarantee and the SLO, enables the simple combination of business criticality and business priority with application I/O requirements, paragraph [0040]; SLA enforcement is dependent on fingerprinting or characterizing the workload of a virtual machine, which may be achieved with token bucket models. Token bucket models are well-suited for applications where the I/O /O measurements that characterize the virtual machine workload by monitoring flow and workload modules include several parameters. One parameter is the I/O size, which is the size of the I/Os and may be captured during each measurement interval, which may be a multiple of the shortest inter-arrival time of I/O requests. Another parameter is the nature of a SCSI command, such as whether it is a read or write command, or neither. The nature of the SCSI command is captured in the measurement interval and may be aggregated after every measurement interval for the I/O bucket size, paragraph [0050]).

As to claim 16, Guha teaches a fingerprint similar to the fingerprint of the computational process is used in combination with the behavioral model for predicting the workload characteristic (SLA enforcement is dependent on fingerprinting or characterizing the workload of a virtual machine, which may be achieved with token bucket models. Token bucket models are well-suited for applications where the I/O workload does not include many bursts and the workload can be adequately modeled using token bucket parameters, such as rate and maximum burst size. I/O measurements that characterize the virtual machine workload by monitoring flow and workload modules include several parameters. One parameter is the I/O size, which is the size of the I/Os and may be captured during each measurement interval, .
	
As to claim 19, Guha teaches the prediction de-10 vice is configured to predict the workload characteristic based on evaluating an expected load of the subsystems over a predetermined duration (VM1 is the virtual machine with the highest SLA service level, VM2 is a virtual machine that has an intermediate SLA service level and VM3 has the lowest SLA service level. The SLO associated with the SLA is I/Os/per second or IOPs. When the flow of VM2 increases because of increases in its workload, it causes the IOPs of VM1 and VM3 to drop below their specified SLA as shown at time t51. Subsequently the SLA enforcement module 312 reduces the rate at which VM2 I/O requests are allowed to leave the VM host
400. As a result, by time t52, the IOPs of VM2 have been reduced and the IOPs of VM1 and VM3 have been restored to their desired SLA levels, paragraphs [42]-[44]).

As to claim 20, Guha teaches the prediction device is configured to determine a frequency of a variation of a load of the subsystems while performing the computational process (contention may be determined when the ratio of the I/O completion rate to the I/O submission rate or falls below 1. Since the ratio may show large variance with traffic bursts, the performance contention may be determined during an interval, paragraph [0057];  The monitor flow and workload module 304 isolates I/O requests from the virtual machine to the SDS 100, monitors its characteristics, and stores the resulting fingerprint. In some embodiments, the workload fingerprint includes the I/O type (read, write, other), the I/O size, the I/O pattern (random or sequential), the frequency distribution of throughput, and the frequency distribution of latency. Analytic modules 306 and 308 then calculate derived values from these measured values that can be used as inputs to an enforcement software program in module 312 that will schedule I/O requests to the SDS 100 in order to meet the SLO requirements, paragraph [0038]).


As to claim 21, Guha teaches a determination device, configured to determining a behavioral model for a shared resource by measuring a resulting load of the subsystems of the monitoring the workload of the first virtual machine; establishing at least one service level objective (SLO) in response to the observed workload; determining an SLA that meets the at least one SLO, wherein the SLA defines the time the SLO is satisfied, Examples of specific performance requirements include bandwidth (data rate such as megabytes per second), throughput (I/O operations per second), which may be the I/O completion rate, and latency for read or write commands. The storage requirements of the virtual machines 108 in VM host 104 can be met by choosing or linking to at least one of the LSVs 102 in the SDS 100 by means of the network 112. The virtual machines 108 can express the requirements of their associated LSVs 102 in such attributes as availability, performance, capacity, etc. These requirements can then be sent to a storage management 110 that coordinates with the SDS 100 to determine which LSV 102 is the optimal choice to meet the requirements, paragraphs [[16]-[24]; [0043]).
As to claim 22, Guha teaches the determined behavioral model comprises a determined temporal variation of the resulting load of the subsystems (These methods include a variation of well-known greedy algorithm where the SDS with most performance capacity is chosen for the desired LSV. Other algorithms with different criteria can also be implemented. Once the new LSV has been chosen for the flow, then the existing data on the current LSV is migrated to the new LSV in step 1208 while ensuring that the ongoing I/Os from the flow are redirected to the new LSV, paragraphs [] []).

As to claim 23, Guha teaches a determination device, configured to determine a fingerprint of a computational process, the fingerprint comprising a requirement of resources for the computational process (the monitor flow and workload module 304 isolates I/O requests from the virtual machine to the SDS 100, monitors its characteristics, and stores the resulting fingerprint. In some embodiments, the workload fingerprint includes the I/O type (read, write, other), the I/O size, the I/O pattern (random or sequential), the frequency distribution of throughput, and the frequency distribution of latency. Analytic modules 306 and 308 then calculate derived values from these measured values that can be used as inputs to an enforcement software program in module 312 that will schedule I/O requests to the SDS 100 in order to meet the SLO requirements, paragraph [0038]).

As to claim 25, Guha teaches a determination device, configured to determine a behavioral model for a shared resource by measuring a resulting load of the subsystems of a shared resource while performing at least one computational process on the shared resource (an implicit model is then built and the shared data storage performance capacity is estimated based in the initial monitoring of the I/O data, []; characterizing the virtual machine workload, the implicit I/O performance needs of the virtual machine can be modeled. The I/O performance model can then be used to set an SLO. In addition, the level of guarantee of meeting the SLO or the percentage SLO consistency can be used to specify the SLA. For example, an SLA can state 95% or 75% consistency on the SLO which means that the SLO is met over 95% or 75% of the monitoring period.The above-described two-part SLA, i.e., the percentage guarantee and the SLO, enables the simple combination of business criticality and business priority with application I/O requirements. An implication of this SLO definition is that the target SLO level is based on meeting intrinsic resource needs of the application workload and not on

specific performance requirements include bandwidth (data rate such as megabytes per second), throughput (I/O operations per second), which may be the I/O completion rate, and latency for read or write commands. The storage requirements of the virtual machines 108 in VM host 104 can be met by choosing or linking to at least one of the LSVs 102 in the SDS 100 by means of the network 112. The virtual machines 108 can express the requirements of their associated LSVs 102 in such attributes as availability, performance, capacity, etc. These requirements can then be sent to a storage management 110 that coordinates with the SDS 100 to determine which LSV 102 is the optimal choice to meet the requirements, paragraphs [[16]-[24]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195